Exhibit 10.30

 

Performance Share Agreement

This Performance Share Agreement (this “Award Agreement”), dated as of
___________, 20__ (the “Grant Date”), between ServiceMaster Global Holdings,
Inc., a Delaware corporation (the “Company”), and _____________ (the
“Participant”), is being entered into pursuant to Article IX of the Amended and
Restated ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan (the
“Plan”).  The meaning of capitalized terms that are not defined in this Award
Agreement may be found in the Plan.

The Company and the Participant hereby agree as follows:

Section 1.       Confirmation of Grant.  Subject to the terms of this Award
Agreement, the Company hereby evidences and confirms, effective as of the Grant
Date, its grant to the Participant of Performance Shares representing the right
to receive ______ Shares, which represents the number of Shares that would be
earned under Section 2 of this Award Agreement if the Performance Goal set forth
in Section 2 is achieved “at target” (the “Target Number of Shares”), as
adjusted (i.e., increased or decreased) pursuant to Section 2 of this Award
Agreement.  This Award Agreement is entered into pursuant to, and the terms of
the Performance Shares are subject to, the terms of the Plan.  If there is any
conflict between this Award Agreement and the terms of the Plan, the terms of
the Plan shall govern.    

﻿

Section 2.       Vesting and Forfeiture.  So long as the Performance Goal, which
is Cumulative Adjusted EPS (as defined below), is met or exceeded for the
three-year Performance Cycle beginning January 1, 20__ and ending December 31,
20__, the Performance Shares shall vest on the last day of the Performance Cycle
(the “Vesting Date”), subject to the Participant’s continued employment with the
Company or any Subsidiary through the Vesting Date, based on the following
vesting formula:  the number of Performance Shares that vests on the Vesting
Date will be determined by (i) multiplying the Target Number of Shares plus the
number of additional Target Dividend Shares credited to the Participant pursuant
to Section 5 of this Award Agreement by (ii) the “Payout Multiple” derived from
the chart below, with linear interpolation between Cumulative Adjusted EPS
achievement points with corresponding Payout Multiple points:

﻿

 

 

 

 

﻿

Cumulative Adjusted EPS for the Performance Cycle

Performance Multiple

Performance Level

Payout Multiple

﻿

<xxx

0%

 

0%

﻿

$xxx

50%

Threshold

50%

﻿

$xxx

100%

Target

100%

﻿

≥$xxx

125%

Maximum

200%

﻿

For purposes of the forgoing chart, the Cumulative Adjusted EPS means the sum of
Adjusted Earnings per Share (positive or negative) for each fiscal year during
the Performance Cycle. The determination of the number of Performance Shares
that vest will be certified by the Administrator as soon as reasonably
practicable following the Vesting Date, but in no event later that 10 business
days following the release of earnings by the Company for the Company’s 20__
fiscal year.





 

 

--------------------------------------------------------------------------------

 

Adjusted Earnings per Share is calculated as Adjusted Earnings divided by the
Adjusted Share Count.

Adjusted Earnings is defined as income (loss) from continuing operations before:
amortization expense; 401(k) Plan corrective contribution; insurance reserve
adjustment; impairment of software and other related costs; non-cash impairment
of property and equipment (including non-cash asset impairment charges of any
kind); restructuring charges; gain on sale of Merry Maids branches; loss on
extinguishment of debt; other expense (which is the earnings impact of the 2015
U.S. Virgin Islands and Florida (Sunland) matters); income and expense resulting
from unusual or infrequent items as determined under accounting principles
generally accepted in the United States of America; the cumulative effects of
accounting changes; the earnings impact of cumulative acquisitions in excess of
$50 million total purchase price per year; and the tax impact of all of the
aforementioned adjustments.

Adjusted Share Count is defined as the diluted weighted-average common shares
outstanding as disclosed in the Company’s Annual Report on Form 10-K for each
fiscal year, as adjusted to include planned cumulative share repurchases during
the Performance Cycle as contemplated by the Company’s Compensation Committee on
the date of grant.

Any Performance Shares that do not become vested as of the Vesting Date shall be
forfeited.

Section 3.       Effect of a Change in Control.  In the event of a Change in
Control occurring prior to the Vesting Date, subject to the Participant’s
continued employment with the Company or any Subsidiary through the date of the
Change in Control, any Performance Shares evidenced by this Award Agreement
shall automatically become vested at the “Target” Performance Level indicated in
Section 2 and otherwise subject to the provisions of the Plan. 

Section 4.       Effect of Termination of Employment.  Upon termination of the
Participant’s employment with the Company and its Subsidiaries for any reason
prior to the Vesting Date, the Performance Shares evidenced by this Award
Agreement shall be forfeited, provided that if the Participant’s employment is
terminated in a Special Termination (i.e., by reason of the Participant’s death
or Disability) prior to the Vesting Date, then the Participant’s Performance
Shares evidenced by this Award Agreement shall become vested as to the number of
such Performance Shares that would have vested at the “Target” Performance Level
indicated in Section 2, multiplied by a fraction, the numerator of which is the
number of days elapsed from the Grant Date through the date of the Special
Termination and the denominator of which is the number of days in the
Performance Cycle. The Participant, or the Participant’s estate or beneficiary,
shall receive one Share in respect of each such vested Performance Share within
90 days following the date of the Special Termination.

Section 5.       Dividend Equivalents.  If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall credit
to the Participant with an additional number of Performance Shares (“Target
Dividend Shares”) equal to the (A) product of (x) the Target Number of Shares
plus the number of additional Target Dividend Shares held by the Participant as
of the record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Company Common Stock divided by (B) the
Fair Market



2

 

--------------------------------------------------------------------------------

 

Value of a Share on the dividend payment date, rounded down to the nearest whole
number.  If the Company makes any dividend or other distribution on the Company
Common Stock in the form of Shares or other securities, the Company will credit
to the Participant with that number of additional Target Dividend Shares or
other securities that would have been distributed with respect to the Target
Number of Shares plus the number of additional Target Dividend Shares held by
the Participant as of the record date for such distribution.  Any additional
Target Dividend Shares or other securities shall be subject to the same terms
and conditions as apply to the related Performance Shares that resulted in the
crediting of such Target Dividend Shares or other securities.

Section 6.       Settlement.  Except as otherwise provided in Article XIV of the
Plan and in Section 4, promptly following the date on which the number of
Performance Shares that vest is certified by the Administrator pursuant to
Section 2 of this Award Agreement, but in any event during the Company’s 2019
fiscal year, the Participant shall receive one Share in respect of each such
vested Performance Share.

Section 7.       Miscellaneous

(a)       Restrictive Covenants.  In consideration of the grant of the
Performance Shares, during the Participant’s employment with the Company and its
Subsidiaries (the “Company Group”) and for a period of twelve (12) months
following the termination of the Participant’s employment (whether such
termination is initiated by the Participant or the Participant’s employer), the
Participant shall not (i) become employed by, operate or provide services to any
business or other entity that competes with the Company Group; (ii) solicit or
sell any product or service in competition with the Company Group to any person,
business or other entity that is a customer of the Company Group; (iii)
interfere with the Company Group’s relations with any of its customers,
franchisees, subcontractors, consultants, vendors or business partners; or (iv)
induce or encourage any Company Group employee to leave his/her position or to
seek employment or association with any person or entity other than the Company
Group.  This Award Agreement is in addition to and does not supersede any other
agreements between the Participant and the Company Group prohibiting competition
with the Company Group.

(b)       Dispute Resolution.  Any dispute or controversy between the
Participant and any member of the Company Group, whether arising out of or
relating to this Award Agreement, the breach of this Award Agreement, or
otherwise, shall be resolved in accordance with the ServiceMaster We Listen
Dispute Resolution Plan then in effect.  Notwithstanding the foregoing, the
Participant agrees that the members of the Company Group may seek a temporary
restraining order and/or preliminary injunction in any court of competent
jurisdiction, without the posting of a bond, in order to preserve the status quo
or to enforce the restrictive covenants in Section 7(a) of this Award Agreement.

(c)       Incorporation of Forfeiture Provisions.  The Participant acknowledges
and agrees that, pursuant to the Plan, the Participant shall be subject to the
Company’s Clawback Policy and any generally applicable disgorgement or
forfeiture provisions set forth in Article XIII of the Plan as of the date of
this Award Agreement or as required by applicable law after the date of this
Award Agreement.





3

 

--------------------------------------------------------------------------------

 

(d)       Authorization to Share Personal Data.  The Participant authorizes any
Affiliate of the Company that employs the Participant or that otherwise has or
lawfully obtains personal data relating to the Participant to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Award Agreement or the administration of the Plan.  

(e)       No Right to Continued Employment. Nothing in this Award Agreement
shall be deemed to confer on the Participant any right to continue in the employ
of the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

(f)        Binding Effect; Benefits.  This Award Agreement shall be binding upon
and inure to the benefit of the parties to this Award Agreement and their
respective successors and assigns.  Nothing in this Award Agreement, express or
implied, is intended or shall be construed to give any person other than the
parties to this Award Agreement or their respective successors or assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein.

(g)       Waiver; Amendment.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Award Agreement shall not operate or
be construed as a waiver of any preceding or succeeding breach and no failure by
a party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.  This Award Agreement may
not be amended, modified or supplemented, except (i) by a written instrument
executed by the Participant and the Company, (ii) as authorized under the Plan
(including under Section 4.3 of the Plan), or (iii) by the Administrator at any
time, and from time to time, provided,  however, that the rights of the
Participant under this Award Agreement shall not be adversely under this clause
(iii) without the Participant's written consent.

(h)       Applicable Law.  This Award Agreement shall be governed in all
respects, including, but not limited to, as to validity, interpretation and
effect, by the internal laws of the State of Delaware, without reference to
principles of conflict of law that would require application of the law of
another jurisdiction.  Subject to the dispute resolution provision contained
herein, any judicial action to enforce, interpret or challenge this Award
Agreement shall be brought in the federal or state courts located in the State
of Delaware, which shall be the exclusive forum for resolving such
disputes.  Both parties irrevocably consent to the personal jurisdiction of such
courts for purposes of any such action.

(i)       Section and Other Headings, etc.  The section and other headings
contained in this Award Agreement are for reference purposes only and shall not
affect the meaning or interpretation of this Award Agreement.

(j)       Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.





4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

﻿

﻿

﻿

﻿

By: ___________________________________

     Name:

     Title:

﻿

﻿

THE PARTICIPANT:

﻿

﻿

﻿

﻿

_______________________________________

﻿

﻿

﻿



5

 

--------------------------------------------------------------------------------